DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has an implied phrase “the invention relates to” and because it has a second paragraph with one word “Fig. 3”. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressure element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by F.P. Miller (US 2,274,244).
Regarding claim 1, F.P. Miller teaches an adjusting device (#11, #12, #25) for finely adjusting an insert holder (#9) adjustably held on a base body (#7) of a cutting tool (#7, #9) relative to the base body (#7), with an adjusting screw (#12) that determines the position of the insert holder (#9) in relation to the base body (#7), the adjusting device comprising: a threaded bush (#11), with which the adjusting screw (#12) is screwed, and which has an elastically deformable wall segment (#23) transverse to the bush axis (see fig. 6), and a pressure element (#25) arranged to the side of the threaded bush (see fig. 3), which presses the wall segment (#23) against the adjusting screw (paragraph 20).  

Regarding claim 2, F.P. Miller teaches the adjusting device of claim 1, F.P. Miller further discloses: wherein the wall segment (#23) is comprised of a slit (#22) that penetrates through a bush wall (see fig. 6).  

Regarding claim 3, F.P. Miller teaches the adjusting device of claim 2, F.P. Miller further discloses: wherein the slit (see annotated fig. below) is essentially U-shaped in design.  

    PNG
    media_image1.png
    202
    364
    media_image1.png
    Greyscale

Regarding claim 4, F.P. Miller teaches the adjusting device of claim 3, F.P. Miller further discloses: wherein the wall segment (#23) extends in an axial direction of the threaded bush (see fig. 6).  

Regarding claim 6, F.P. Miller teaches the adjusting device of claim 1, F.P. Miller further discloses: wherein the pressure element consists of a clamping screw (locking screw #25; paragraph 19).  

Regarding claim 7, F.P. Miller teaches the adjusting device of claim 1, F.P. Miller further discloses: wherein the pressure element presses essentially radially against the wall segment (paragraph 20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over F.P. Miller (US 2,274,244) in view of Musil et al. (2008/0175682 A1).
Regarding claim 5, F.P. Miller discloses the invention of claim 1, except F.P. Miller fails to further disclose: wherein one end of the threaded bush has a flange that comprises a stop.  
In the same field of endeavor, namely adjusting device, Musil et al. teaches: wherein one end of the threaded bush has a flange (#70) that comprises a stop (#70 acts as a stop, paragraph 0025).  
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjusting device of F.P. Miller so that one end of the threaded bush has a flange that comprises a stop as taught by Musil et al. in order to stop and limit the travel of adjusting screw while engaging the head of adjusting screw (Paragraph 0025).
Claim 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over F.P. Miller (US 2,274,244) in view of Scheer (DE 4022579 A1).
Regarding claim 8, F.P. Miller discloses the invention of claim 1, except F.P. Miller fails to further disclose: A cutting tool with a base body that extends along a longitudinal central axis or rotational axis and a cutter radially adjustably held on the base body, the cutting tool comprising: an adjusting device according to claim 1 that acts between the base body and the cutter.  
In the same field of endeavor, namely cutting tools, Scheer teaches: A cutting tool (Abstract) with a base body (#10) that extends along a longitudinal central axis or rotational axis (Column 1, lines 1-7) and a cutter (#15 and #16) radially adjustably held on the base body (Column 3, lines 31-40), the cutting tool comprising: 
an adjusting device (#50) according to claim 1 that acts between the base body and the cutter (see fig. 1).  
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting tool of F.P. Miller so that a cutting tool with a base body that extends along a longitudinal central axis or rotational axis and a cutter radially adjustably held on the base body, the cutting tool comprising: an adjusting device according to claim 1 that acts between the base body and the cutter as taught by Scheer in order to allow the adjusting bolt to be integrated into the insert holder for precise adjusting of the position of the insert holder beam and allowing the insert holder to be free of play when needed (Column 4, lines 8-23). 

Regarding claim 9, the combination of F.P. Miller and Scheer discloses the invention of claim 8, the combination further discloses: wherein the adjusting screw interacts with a wedge gear (screw interacts with pin and wedges #28 and #30; Column 2, lines 58-68 of Scheer).  

Regarding claim 10, the combination of F.P. Miller and Scheer discloses the invention of claim 8, the combination further discloses: wherein: the adjusting device is integrated into the base body (see fig. 1 of Scheer), and the adjusting screw is supported on the cutter (#15 and #16 are supported on #20 with screw #50 of Scheer).  

Regarding claim 11, the combination of F.P. Miller and Scheer discloses the invention of claim 8, the combination further discloses wherein: the adjusting device is integrated into an insert holder (see fig. 1 where adjusting device #15 is integrated into holder #18 of Scheer) that carries the cutter and is axially and/or radially adjustable on the base body (Column 3, lines 30-46 of Scheer), and the adjusting screw is supported on the base body (see fig. 1 where its supported by body #10 of Scheer).  

Regarding claim 12, the combination of F.P. Miller and Scheer discloses the invention of claim 11, the combination further discloses: wherein the adjusting screw is supported in an axial direction (supported by control device via pressure pin of Scheer) on a control slant (#24 of Scheer) of an adjusting means that is axially adjustably arranged in the base body (see fig. 1 where it’s on axis, column 3, lines 40-46 of Scheer).  

Regarding claim 13, the combination of F.P. Miller and Scheer discloses the invention of claim 12, the combination further discloses: wherein the adjusting screw is supported on the control slant of the adjusting means via a pressure pin (adjusting screw #50 is supported on control slant by pressure pin #38 of Scheer).  

Regarding claim 14, the combination of F.P. Miller and Scheer discloses the invention of claim 13, the combination further discloses: wherein the insert holder is designed as a two-armed lever (Column 3, lines 35-43 of Scheer) pivotably held on the base body (see fig. 1 of Scheer) like a rocker.  


Regarding claim 15, the combination of F.P. Miller and Scheer discloses the invention of claim 11, the combination further discloses: wherein the threaded bush (#11 of F.P. Miller) is arranged in a through hole (screw #50 has threads and thus hole #34 has threads of Scheer) in the insert holder (see fig. 1 of Scheer), which allows access for actuating the adjusting screw from the side facing away from the base body (see fig. 1 where adjustment for screw can be done from side facing away body #10 of Scheer).  

Regarding claim 16, the combination of F.P. Miller and Scheer discloses the invention of claim 15, the combination further discloses: wherein the threaded bush (#11 of F.P. Miller) is positively and/or non-positively fixed in an axial and/or peripheral direction of the through hole (on through hole #34, the threaded bush of screw #50 is fixed of Scheer).   
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lohner (US 5,396,693) teaches an adjusting device with an adjusting screw and a pressure element similar to the insert holder adjusting mechanism.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al. (CN 203973213) teaches a threaded bush with a flange similar to the threaded bush.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722